Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 11, 2022

                                        No. 04-22-00455-CV

                                       William FISHBACK,
                                             Appellant

                                                  v.

                                   James Patrick WALKER, Sr.
                                             Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2022CVK000319D4
                            Honorable Sid L. Harle, Judge Presiding


                                           ORDER
        On July 18, 2022, the trial court found that Appellant William Fishback had violated
thirty-three provisions of a protective order, and it held him in contempt for each count. The trial
court ordered Appellant confined in the Webb County Jail for a period of 180 days.
        On July 26, 2022, Appellant filed a second amended notice of appeal which identifies
five points Appellant seeks to appeal, numbered as 2.a through 2.e. In paragraph 2.b, Appellant
seeks to appeal from “[t]he Order holding him in contempt and sentencing him to six months
confinement.”
        “[T]he validity of a [criminal] contempt judgment can be attacked ‘only by way of habeas
corpus.’” Collins v. Kegans, 802 S.W.2d 702, 705 (Tex. Crim. App. 1991); accord Gonzalez v.
State, 187 S.W.3d 166, 170 (Tex. App.—Waco 2006, no pet.).
         We ORDER Appellant to show cause in writing within FIFTEEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See Collins, 802
S.W.2d at 705. Appellant must show how this court has appellate jurisdiction for the matters
listed in each of the notice of appeal paragraphs numbered 2.a through 2.e.
       We also note that the clerk’s record filed on August 8, 2022, does not contain some of the
documents and orders referred to in paragraphs 2.a through 2.e. See TEX. R. APP. P. 34.5(a)
(noting that in a civil case, “the record must include copies of . . . all pleadings on which the trial
was held [and] the court’s judgment or other order that is being appealed” (emphasis added)).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court